Citation Nr: 0415983	
Decision Date: 06/21/04    Archive Date: 06/30/04	

DOCKET NO.  03-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to additional special monthly compensation based 
on loss of use of the left hand and the feet.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefit sought on appeal.  
The veteran, who had active service from April 1966 to March 
1968, April 1974 to April 1977 and from November 1977 to May 
1980, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this regard, the Board observes that the record does not 
reflect that the veteran was provided notice of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  The United States Court 
of Appeals for Veterans Claims (Court) has strictly construed 
the notice requirements of the VCAA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, this procedural defect must 
be addressed by the RO prior to appellate review.  

The Board also notes that the veteran testified that he was 
receiving current treatment for his disabilities at a VA 
medical facility.  Earlier statements of record from the 
veteran indicate that he has reported that he receives all of 
his medical treatment from the VA Medical Center in Detroit, 
Michigan.  However, the RO does not appear to have requested 
any recent treatment records pertaining to the veteran.  

The VA is deemed to have constructive knowledge of those 
records, and, in this case, has actual knowledge of the 
existence of those records.  They are considered to be 
evidence that is of record at the time any decision is made, 
and consequently, should be associated with the claims file 
for review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  See 
also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . and 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .")

The Board is also of the opinion that after recent VA 
treatment records are obtained and reviewed, the RO should 
review the claims file and determine whether the medical 
evidence is sufficient to decide the claim.  In this regard, 
the Board observes that the most recent comprehensive VA 
examination of the veteran's service-connected disabilities 
was performed in August 2002.  Given the passage of time and 
intervening treatment, the Board is of the opinion that the 
RO should determine whether that examination is adequate for 
purposes of this appeal particularly after reviewing recent 
treatment records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should provide the veteran and 
his representative the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  

2.  The RO should obtain and associate 
with the claims file any outpatient and 
inpatient treatment records pertaining to 
the veteran dated from January 1999 to 
the present date from the VA Medical 
Center in Detroit, Michigan.

3.  After obtaining and reviewing any 
additional treatment records pertaining 
to the veteran, the RO should determine 
whether any additional examination of the 
veteran is necessary to decide the claim.  
If so, the RO should afford the veteran 
such an examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




